      Case: 2:17-cr-00146-ALM Doc #: 77 Filed: 11/28/18 Page: 1 of 7 PAGEID #: 372




                                   IN THE UNITED STATES DISTRICT COURT
                                    FOR THE SOUTHERN DISTRICT OF OHIO
                                                        EASTERN DIVISION



      UNITED STATES OF AMERICA,                                            )             CASE NO. 2:17 CR 146
                                                                           )
                           Plaintiff,                                      )             JUDGE MARBLEY
                                                                           )
                           V.                                              )
                                                                           )
      DARRELL BRYANT, et al.,                                              )
                                                                            )
                           Defendants.                                      )

                                              GOVERNMENT'S EXHIBIT LIST

I                                                               •w.-
                                                                » . •:   . X <• 1•'.•1
                                                                                                        ^ObJ'i^tlbny Admittefl                      ..   •
                                                                                         t: • ...   ;              ...   ..   .   .   ...   .   ,
                       -V.-V V      ...••••             •   •
       ••••v.A-.':..                             • ;•       •
                                 • WO'SERIEjS;-APPU)e

100     HWP Medicaid Provider Agreements
101     HWP Medicaid Provider Agreements
102     HWMC Medicaid Provider Agreements
103     HWMC CareSource Medicaid MCO
        Provider Agreements
104     HWP CVS/CareMark Medicaid MCO
        Provider Agreements
105     HWMC Molina Medicaid MCO
        Provider Agreements
106     HWMC Paramount Medicaid MCO
        Provider Agreements
107     HWP Corporate Records - Sec of State
108     HWMC Corporate Records - Sec of
        State
109     Medicaid Suspension letter
110     Alexander Recovery Corporate Records
        -Sec of State
111     Alexander Recovery Center Medicaid
        Provider Agreement
112     Alexander Recovery Center OMHAS
        Application (First)
113     OMHAS Case Notes - Alexander
        Recovery
                    Case: 2:17-cr-00146-ALM Doc #: 77 Filed: 11/28/18 Page: 2 of 7 PAGEID #: 373



                                                    V;v;;;;;; •>!                                                               j4I,6f
\         •   il.                                                                        1         Ifiiax J Ik'U:;Iff SKSilXM



    114              Alexander Recovery Center OMHAS
                     Application (Second)
    115              Alexander Recovery - Org Chart
                     provided to OMHAS


i                                             • 200^kRlES^R BGULAiPlONS ABteUlckiribN
                                                                      .   •   .•••
                                                                                     •                         ....                  •   ;   .-...   . .

    200              Board of Pharmacy Reeulations
    201              Medicaid Regulations
    202              Counseling Regulations



.    1 .ifA - • .                • :• v ' ' "                  y ..
    300 A-B          Medicaid Summary Findings on HWP -
                     Compounds
    301 A-B          Medicaid Summary Findings on HWMC
                     - Counseling
    302              Medicaid Remittance Advice Statements


    303              Medicaid MCC CareSource -
                     Explanation of Payment
    304              Medicaid MCC Molina - Explanationof
                     Payment
    305              Medicaid MCC Paramount -
                     Explanation of Payment
    306              CVS CareMark Payments
    307              OBM Warrant Journal - HWP
    308              OBM Warrant Journal - HWMC
    309              Medicaid Summary Data & Chart
    310 A-D          Ohio Board of Pharmacy Inspection
                     Report
    311              HWP Records Response to Board of
                     Pharmacy - Fill/Not; Patient Profiles
    312              HWP Records Response - Prescription
                     Summary
    313              Timeline
    314              HWP Response to CVS CareMark
                     Request
    315              Cease and Desist Letter re; Clinic 5
    316              Cease and Desist Letter re: H&W
    317              Board of Pharmacy Maps - outline
                     patients; creams: clinic 5
    318              BCI & I - DNA Report
    318A             BCI & I Chain of Custody
    319              BCI & I Lab Report
    320              Dublin Police Report                                                    N/A
    320 A-C          Dublin Chain of Custody
    321              Photo Lineup
    322              Summary of Financial Accounts •
                     Business
              Case: 2:17-cr-00146-ALM Doc #: 77 Filed: 11/28/18 Page: 3 of 7 PAGEID #: 374




.    .    •   .   ' •••.        ..   'v ;• J;'    •   •         • 1                          ••            Sblnftiit'-;
    323             Summary of Financial Accounts -
                    Personal
    324             Summary of Financial Accounts - Cash

                                                                  -                               •   ••
                                                                                                                  ••   •••
                                                                  &SrPRES6RIFT10NS
    400             Prescriptions - 001 (Rivera - not filled)
    401             Prescriptions - Rivera Compounds
                    (filled)
    402             Prescriptions - Oppong Compounds
    403              Prescriptions - (Client Number 00014)
    404             Prescriptions - Rivera pre-signed
                    Suboxone
    405              Prescriptions - Oppong pre-signed
                    Suboxone
    406             Prescriptions - Compounds (D. W.)
    407             Prescriptions - Compounds (T.M.)
    408             Prescription - Compounds (K.D.)
    409             HWP - Refill Request for Nicotine
                    Compound



                                                                      •). • r ...\   V J..
                                                                                             S(KBDAC
    500             Patient File - Client Number 00014
    501             Excerpts from Patient File - creams
                    (D.W.)
    502             Excerpts from Patient File - Client
                    Number 00005
    503             Excerpts from Patient File - Client
                    Number 00022
    504             Excerpts from Patient File - Client
                    Number 00027
    505             Excerpts from Patient File - Client
                    Number 00013
    506             Excerpts from Patient File - Client
                    Number 00002
    507             Excerpts from Patient File - Client
                    Number 00001
    508             Excerpts from Patient File - Client
                    Number 00026
    509             Excerpts from Patient File - Client
                    Number 00012
    510             Excerpts from Patient File - Client
                    Number 00024
    511            Art Therapy - Client Number 00013
    512            Art Therapy - Client Number 00002
    513            Art Therapy - Client Number 00004
    514            Art Therapy - Client Number 00005
515                Art Therapy - Other examples
516                Excerpts from Patient File - 00023
      Case: 2:17-cr-00146-ALM Doc #: 77 Filed: 11/28/18 Page: 4 of 7 PAGEID #: 375



                                     ' ... "vV!                     fOMd- %bjebtiaii^           Adinitted
                                                             .j J           • -I   •   •   "!         la 'JiCliKiiirU1!,?•>   "Slctinent;/'':"
517    Excerpts from Patient File - 00025
518    Identical notes; different patients
       "processes using colors"
519    Excerpts from Patient File - Client
       Number 00028
520    COWS Assessment




600    HWP Flyer used at Clinic 5
601    HWP - Pain Cream Flyer
602    HWP forms for creams
603    HWP Sample cream RX form
604    HWP Letter marketing to patients
605    HWP-Audit
606    HWP - 9/2014 Statement
607    HWP Formulas
608    HWP Finished Formula Sheet
609    HWP Policies & Procedures Meeting
610    MMU Fiver
611    HWP Flyer response to C5
612    HWMC Opening
613    HWMC Opening Flyer
614    HWMC Marketing Packet
615    HWMC Phone Numbers and Coding
       Rules
616    6810 Sheets/Examples
617    HWMC Front Desk check-in Sheets
618    HWMC Counseling sign-in logs
619    HWMC Station Duties
620    HWMC Schedule (Phases 1 to 5)
621    HWMC Appointment List 081415
622    HWMC - Patient to Make-up 8 Minutes
623    HWMC Schedule 9/21/16
       "Prescriptions"
624    T.L. pre-signed blank counseling notes
625    E.A. pre-signed blank counseling notes
626    HWMC billing sheets
627    Schedule Cash Payments
628    HWMC Visit Form
629    HWMC Med Refill Form
630    Bryant's Handwritten Floor Plan


                                                  >NI€.E^I/3DE1^       EMAILS.(0Rp S5
700    Email (11/6/13) Shearer to Darrell re:
       R.Cook (can ortho RX to self?)
701    Email (6/19/15) Gifty to Snyder re:
       compound articles - pain and scar
702    Email(7/1/15) Snyder to Gifty re:
       apologize (resignation)
          Case: 2:17-cr-00146-ALM Doc #: 77 Filed: 11/28/18 Page: 5 of 7 PAGEID #: 376



                                                             ppbJjsistliDii''.:! iAdmittedi.
•.    •                                                      • • •"        i' ..   •   ... 7;.l
                                                      ..."

703        Email (2/5/14) Kusi to Darrell & Shearer
           re: hwp tasks 2-5-14
704        Email (2/20/14) Kusi to Darrell &
           Shearer re: cash prices
705        Email (6/5/15) Lasota to Gifty & Darrell
           re: Summary of Today
706        Email (5/19/15) Snyder to Darrell re:
           (only offering services to caresource
           patients)
707        Email (6/5/15) Gifty to Snyder & Lasota
           re: B12 is safe for babies
708        Email (6/18/2015) Gifty to Snyder re:
           tasks
709        Email (12/10/14) Stewart to Darrell re:
           RX on file (Lasota RX)
710        Email (12/20/13) Kusi to Shearer &
           Darrell re: hwp tasks
711        Email (6/12/2015) Lasota to Snyder re:
           one more thing...
712        Email (11/25/14) Darrell to Stewart &
           Kusi re: compound creams (patient has
           to be seen and get a prescription)
713        Email (6/17/15) Lasota to Darrell re:
           answer to your text
714        Email (6/13/15) Lasota to Bryant re:
           patient list for bonus
715        Email (5/30/17) Bryant to Milks re:
           layoff
716        Email (6/5/15) Lasota to Gifty re:
           Insurance
717        Email (2/24/14) Shearer to Gifty &
           Darrell re: Compound co-pay
718        Email (6/5/15) Lasota to Gifty & Darrell
719        Email(2/5/14) Shearer to Gifty &
           Darrell re: Wednesday


                                                             kEQS^CA-LLS/ ••••'=         ••
                                                             •    •   '1


800        Photo of HWP - External
801        Photo of HWP - Internal
802        Photo of HWP - Pill Storage
803        Photo of HWP - Compounding area
804        Photo of HWP Compounds (Box of all)
805        Photo of HWP RXs for Client Number
           00001
806        Photo of MMU 1
807        Photo of Cream from Patient K. A.
808 A-D    Photos of Clothes
809        Photo of HWP Sav-A-Lot Sign
810        Photo of stretch mark - Sav-A-Lot
811        Photo of acne - Sav-A-Lot
812        Photo of HWMC - External
          Case: 2:17-cr-00146-ALM Doc #: 77 Filed: 11/28/18 Page: 6 of 7 PAGEID #: 377



                                                                 :^P;.
                  . •   I.'-'-..v   •.   ..''I'/.r'' •   .   .   f. • •   •   1.'.   ..   "i'

813        Photo of HWMC - Internal (Doors)
814        Photo of HWMC - Check In
815        Photo of HWMC - Check In Sign
816        Photo of HWMC - Waiting Room
817        Photo of HWMC - Hallway to Waiting
           room

818        Photo of HWMC - pool tables
819        Photo of HWMC - Front desk area
820        Photo of HWMC - Front desk area (2)
821        Photo of HWMC - other table
822        Photo of HWMC - desk and pool cues
823        Photo of HWMC - Exam rooms
824        Photo of HWMC - Stretch creams
825        Photo of HWMC Policies
826        Photo of H&W Vitamins
827        Photo of HWMC - "Nurses" Area
828        Photo of HWMC - Checkout
829        Photo of HWMC - Desk
830        Photo of HWMC - Office
831        Photo of HWMC -          Crayons
832        Photo of HWMC -          Art Therapy Room 1
833        Photo of HWMC -          Art Therapy Room 2
834        Photo of HWMC -          Art Therapy Room 3
835        Photo of pre-printed Oppong RXs for
           creams

836        Photo of Oppong pre-signed RX for
           Suboxone
837        Photo of Email re: keep MDs busy
838        Photo of Demint letter
839        Photo of revenue potential
840        Photo of cash deposit on 6/26/16
841 A-C    Confidential Informant Video 8/23/16(1-
           3)
842        LaSota recorded meeting w/ Bryant &
           Kusi (6/12/2015)
843        LaSota recorded her Suboxone visit
           (June 2015) recordings 1-3
844        LaSota call to Bryant (6/23/15) re:
           illegal activity (yoicemail)
845        LaSota meeting with Bryant & Kusi
           (6/23/15) re: illegal activity
846 A-D    Darrell Bryant - recorded statements
847        Darrell Bryant - Dublin PD recorded
           statement
848        Gifky Kusi - recorded statement
849        Surveillance video clip
850        Photo of RXs - not signed
851        HWMC Floor Plan
852        Photo of Entire Building
853        Photo of Real Time Pain Cream
                  Case: 2:17-cr-00146-ALM Doc #: 77 Filed: 11/28/18 Page: 7 of 7 PAGEID #: 378



          • 'l'                                                    '•LO. •              '•Obj^opL             •i    '          •

                                 ••/;•'   ••.!...          ..•                                                                     itiidictmeiit' '
                                                                                                        "•   "I::;-."""'   •

  •                          •                      • ••abDSEiyE   :S^LASOTAi^i^lifEM!I S,
                                                                                        •V -        •
                                                                                                             iu
                                                                                                                    .
                                                                                                                               •   .if /? f
 900               MMU Process and Roles
 901               MMU Visit Schedule
 902               Patients to be seen 061415
 903               Patients to be seen 061915
 904               Items needed for MMU
 905               HWMC Flyer
 906               HWMC Referral Form
 907               HWMC Intake Form
 908               MMU Overview - May 26
 909               May 11 Sheet
 910               Big Walnut Checklist
 911               Lasota's Job Offer Letter
 912               Lasota's Weekly Schedule
 913               Letter to HWMC 062315
 914               Letter to HWMC 063015



      !


, • -..;vi|vA,y             •••.•„.f./.",,.,-,,-.:,ipoo:.s^ESTB^sac;^;Evu^                                                             i.,.
 1000              Pain Cream
 1001              Acne Cream
 1002              Scar Cream
 1003              Anti-Aging Cream
 1004              Box of creams
 1005              Compounds received from Client
                   Number 0007 and Client Number 0008
 1006              Compounds received from T.M.
